internal_revenue_service number info release date index no date the honorable peter defazio u s house of representatives washington d c dear mr defazio this letter is in response to your inquiry to the national director for legislative affairs dated date on behalf of your constituent asked about the federal_income_tax treatment of alimony payments i hope the following general information concerning the law is helpful letter dated date she receives dollar_figure cash per according to month from her former spouse the payment apparently comes from her former spouse’s monthly retirement check stated her ex-husband makes the payments as mandated by a divorce decree however she did not include a copy of this or any other document to support this information with her letter she also did not show she received a property interest in her former spouse’s retirement_plan nor that the payments are subject_to a qualified_domestic_relations_order lives in which is not a community_property_state the internal_revenue_code the code addresses the treatment of alimony for federal_income_tax purposes in sec_71 and sec_215 individuals must include alimony or separate_maintenance payments in their gross_income sec_71 of the code alimony_or_separate_maintenance_payment means any payment in cash if a the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is included in gross_income under this section and not allowed as a deduction under sec_215 c if the individual is legally_separated from his or her spouse under a decree of divorce or separate_maintenance the payee spouse and the payer spouse are not members of the same household at the time the payer spouse makes the payment d the individual has no liability to make any such payment for any period after the payee spouse dies and has no liability to make any payment in cash or property as a substitute for such payments after the payee spouse dies sec_215 allows an individual to deduct an amount equal to the alimony or separate_maintenance payments paid during the individual’s taxable_year if the payments to meet the requirements of sec_71 the code requires she include those alimony payments in gross_income her former spouse is entitled to an itemized_deduction equal to the amount of the alimony payments he paid during the taxable_year sec_215 of the code the current system of taxing the recipient of alimony payments and allowing a deduction to the payer has been part of the tax code since the revenue act of pub_l_no 56_stat_798 added the predecessors to sec_71 and sec_215 to the code the congress explained that the changes to the law regarding alimony payments are intended to treat such payments as income to the spouse actually receiving or actually entitled to receive them and to relieve the other spouse from the tax burden upon whatever part of the amount of such payments is under the present law includible in his gross_income h_r rep no 77th cong 2d sess thus current law requires payments that meet the definition of alimony under sec_71 be included in gross_income changing this result would require a statutory amendment i am enclosing a copy of sec_71 and sec_215 of the code and internal_revenue_service publication divorced or separated individuals again i hope this information helpful if you have any further questions please call me at or of my staff at sincerely kimberly l koch assistant to branch chief branch office of associate chief_counsel income_tax accounting
